Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-11 and 21-25 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an apparatus for providing channel verification for a fiber optic cable having multiple channels, the apparatus comprising: a verification module comprising: a connector holder configured to hold the first fiber optic connector; an illumination source configured to direct   light to an end face of a plurality of fibers in the first fiber optic connector to illuminate the plurality of fibers, where the illumination source provides at least one fixed beam of light; and a motion drive; 
wherein the verification module is configured to illuminate the plurality of fibers to allow
an inspection microscope optically coupled to a second end of the fiber optic cable opposite to the first fiber optic connector to inspect the plurality of fibers of the fiber optic cable for channel
verification; in combination with the other recited limitations in the claim. 
Claims 2-11 and 21-25 are allowable as dependent upon claim 1.
Prior art reference Fluke Networks (MultiFiberPro, Datasheet, 6/13/2014; “Fluke”) is the closest prior art of record in this application. However, Fluke fails to disclose the fixed beam and relative motion limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883